Grice, Justice.
This appeal is from an order granting the appellee specified visitation rights as to a minor child.
The appellee contends that the appeal should be dismissed be*699cause it is not a judgment or ruling otherwise appealable, and the trial court has not certified it for immediate review.
Submitted October 15, 1969
Decided November 6, 1969.
Joe W. Rowland, for appellants.
Eric L. Jones, for appellee.
The order in question arose from an action by the appellee to set aside a divorce decree. An examination of the record shows that her complaint sought visitation only while such action was pending. The order appealed from granted visitation rights but made no disposition as to the divorce decree. It was a temporary order. Therefore, insofar as is shown, the action is still pending.
In view of the above, the order in question is not appealable under any provision of the Appellate Practice Act. Ga. L. 1965, p. 18; Ga. L. 1968, pp. 1072, 1073 {Code Ann. § 6-701).

Appeal dismissed.


All the Justices concur.